Citation Nr: 0916152	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953 and from June 1954 to June 1957.  He died on 
May [redacted], 2006.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, inter alia, denied service 
connection for the cause of the Veteran's death and DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  

In January 2009, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion in regard to the likelihood that that the medications 
taken to treat the Veteran's pain and residuals from his 
service-connected right hip and knee replacement surgeries 
lead to his septic shock and fatal massive gastrointestinal 
tract infarction with mesenteric vascular thrombosis with 
multisystem organ failure or that the Veteran's service-
connected right hip and knee replacement surgeries and their 
residuals aggravated the Veteran's condition and lead to his 
septic shock and fatal massive gastrointestinal tract 
infarction with mesenteric vascular thrombosis with 
multisystem organ failure.  The appellant was sent a letter 
in February 2009 that informed her that she had sixty days 
from the date of the letter to submit further evidence or 
argument, and that if nothing was received from her in that 
time period, the Board would proceed with the appeal.  As the 
appellant did not respond to this letter, the Board will 
proceed to decide the appeal, based on the evidence of 
record.    

In July 2008, the appellant and her daughter testified before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2006.  The immediate cause of 
death listed on his death certificate was sepsis.   
 
2.  The appellant was married to the Veteran at the time of 
his death.

3.  At the time of the Veteran's death, he was service-
connected for total right hip and total right knee 
replacement secondary to the service-connected disability of 
residuals of a missile wound of the right leg muscle group 
XI, and residuals of a missile wound in the right leg muscle 
group XI, at a combined rating of 90 percent.   

4.  There is no competent medical evidence that links the 
fatal sepsis to an incident or event in service or to the 
Veteran's service-connected total right hip and total right 
knee replacement secondary to the service-connected 
disability of residuals of a missile wound of the right leg 
muscle group XI, and residuals of a missile wound in the 
right leg muscle group XI.  

5.  The Veteran was not rated as totally disabled due to 
service-connected disability for 10 continuous years 
immediately preceding death.



CONCLUSIONS OF LAW

1.  A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2008).   

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1310, 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.5, 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Initially, with regard to the appellant's DIC claim under 38 
U.S.C.A. § 1318, the Board notes that the VA General Counsel 
has held that the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a), are not applicable to 
a claim, where that claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004.  This is so because the Veteran is not 
a "deceased veteran" for purposes of applying 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a September 
2004 letter sent to the appellant that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the Veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  The 
Appellant was provided with this notice in January 2008.

In this case, the timing error with respect to the notice 
requirements required by Hupp noted above raises a 
presumption of prejudicial error but such error is rebutted 
by the record.  The RO cured the timing defect by providing 
content compliant notice together with readjudication of the 
claims, as demonstrated by the March 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, private 
medical records, a VHA opinion and lay statements have been 
associated with the record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  

For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran died on May [redacted], 2006.  The immediate cause of 
death listed on his death certificate was sepsis.  Prior to 
his death, the Veteran was service-connected for total right 
hip and total right knee replacement secondary to the 
service-connected disability of residuals of a missile wound 
of the right leg muscle group XI, and residuals of a missile 
wound in the right leg muscle group XI, at a combined rating 
of 90 percent.  The appellant contends that the medication 
taken for the Veteran's service-connected disabilities 
damaged his gastrointestinal system and eventually led to his 
fatal sepsis.

The Veteran had a history of coronary artery disease with 
stent placement, chronic obstructive pulmonary disease 
(COPD), rheumatoid arthritis and gastroesophageal reflux 
disease (GERD).  The Veteran had several joint replacement 
surgeries.  It appears that he had right total hip 
replacement surgery in 1982, right total knee replacement 
surgery in 1985, and surgeries to repair his failed right 
total hip replacement in 1992 and 1999.  Private medical 
records reveal that the Veteran had an upper gastrointestinal 
bleed in 1998 due to his use of nonsteroidal anti-
inflammatory drugs (NSAIDs).  A January 2000 private medical 
record reflects that the Veteran had abdominal distention 
probably secondary to his medications, following his November 
1999 right hip replacement surgery.

The Veteran was on approximately 20 medications to treat his 
various health problems, to include pain associated with his 
service-connected right hip and knee disabilities.  It is 
noted that the Veteran was on prednisone to treat his 
rheumatoid arthritis. 

The Veteran's terminal discharge summary from Reading 
Hospital shows that he was hospitalized on April 28, 2004 
after a few hours of mid-abdominal/epigastric pain associated 
with nausea and vomiting.  He noted that he had several such 
episodes since 2004.  The Veteran's abdomen was slightly 
distended with hypoactive bowel sounds.  An abdominal 
ultrasound revealed gallstones, and the clinical picture was 
that of gallstone pancreatitis.  The following day, he 
underwent an endoscopic retrograde cholangiopancreatography 
(ERCP) with sphincterotomy and balloon extraction of two 
gallstones.  He was stable with persistent nausea and 
vomiting and mild pain and fever following the surgery, and 
it was not known if this was a result of pancreatitis or a 
small bowel perforation resulting from the sphincterotomy.  
Over the next several days he had persistent abdominal 
distention with some tenderness associated with nausea and 
vomiting.  A follow-up obstruction series revealed 
retroperitoneal air, which was thought to be due to a leak at 
the time of his ERCP.  His abdomen remained distended and a 
cat scan revealed some persistent retroperitoneal air, which 
then became more free air.  A cholecystectomy was performed 
on May 4, 2004 with small bowel resection, secondary to the 
perforation, and bilateral inguinal herniorrhaphies.  Post-
operatively he developed respiratory failure requiring 
intubation and tracheostomy.  Drain tubes were inserted as a 
result of retroperitoneal drainage which revealed peritonitis 
with resultant sepsis.  These abscesses extended into the 
pelvis and were subsequently drained.  He was treated with 
antibiotics and became stable; however, on May [redacted], 2004, he 
developed foul-smelling drainage of his right inguinal 
herniorrhaphy incision.  By the following day, he exhibited 
decreased respirations and became markedly hypotensive, 
consistent with sepsis and impending septic shock.  He went 
into renal failure and had a shock liver.  He was pronounced 
dead on May [redacted], 2004.  The final anatomical diagnosis 
reflects the cause of death as massive gastrointestinal tract 
infarction with mesenteric vascular thrombosis with 
multisystem organ failure.  

A February 2009 VHA examiner opined that it was highly 
unlikely that the medications taken to treat the Veteran's 
pain and residuals from this service-connected right hip and 
knee replacement surgeries weakened his gastrointestinal 
system or damaged his stomach lining which led to his septic 
shock and fatal massive gastrointestinal tract infarction 
with mesenteric vascular thrombosis and multisystem organ 
failure.  The Veteran had multiple comorbidities including 
rheumatoid arthritis, chronic obstructive pulmonary disease, 
coronary artery disease (status post stent replacement), 
GERD, and was status post several joint replacement 
surgeries.  It was noted that prednisone 10 milligrams was 
being used to control his severe rheumatoid arthritis.  The 
outpatient clinic notes indicate that the patient had failed 
other medical treatments for his rheumatoid arthritis and the 
records document detailed patient follow-up evaluations and 
discussions to minimize potential side effects.  The examiner 
noted that prednisone can suppress inflammatory response to 
infections and has been associated with delayed wound 
healing, and that the Veteran's dose was small and was used 
to control his arthritis.  The admission record documents 
that the Veteran "also had a gastrointestinal work up last 
fall" prior to this hospitalization.  Perforation at the 
time of endoscopic retrograde cholangiopancreatography (ERCP) 
is a known complication of the procedure and this medication 
had not been directly associated with an increased risk of 
this complication.  The Veteran was treated with multiple 
antibiotics, had improved and was stable prior to his demise.  

In addition, the examiner opined that it was highly unlikely 
that the Veteran's service-connected right hip and knee 
replacement surgeries and their residuals hastened the 
Veteran's death by aggravating the Veteran's condition and 
led to his septic shock and fatal massive gastrointestinal 
tract infarction with mesenteric vascular thrombosis and 
multisystem organ failure. The Veteran's joint surgeries and 
residuals were longstanding.  The medical records document 
that the Veteran had undergone multiple surgeries and 
rehabilitation treatments to optimize his condition.  The 
ERCP and the surgical procedure were reviewed by an 
interventional gastroenterologist and a surgeon, both of whom 
indicated that the procedure and surgical management were 
appropriate in this case.  They both agreed that there was no 
association of the Veteran's hip and knee replacement 
surgeries and residuals with his subsequent septic shock, 
mesenteric vascular thrombosis and multisystem organ failure. 

Based upon the evidence of record, the Board finds that there 
is no competent medical evidence on record to support the 
contention that there is a causal connection between the 
Veteran's service-connected disabilities and his fatal septic 
shock, mesenteric vascular thrombosis and multisystem organ 
failure.  As noted above, in order to warrant service 
connection for the cause of the Veteran's death, there must 
be evidence that links the fatal disease to a period of 
military service or a service-connected disability.  Ruiz, 
supra.  The evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  However, in the present case, there is no 
evidence that the Veteran's service-connected total right hip 
and total right knee replacement secondary to the service-
connected disability of residuals of a missile wound of the 
right leg muscle group XI, and residuals of a missile wound 
in the right leg muscle group XI contributed in any way to 
his fatal septic shock, mesenteric vascular thrombosis and 
multisystem organ failure.  Without such evidence, the claim 
must be denied.  

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection for the cause of the 
Veteran's death due to fatal septic shock, mesenteric 
vascular thrombosis and multisystem organ failure, is denied 
as the evidence fails to establish that the Veteran's 
conditions were related to service or a service-connected 
disability.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a 'deceased Veteran' in the same manner 
as if the death were service-connected.  A 'deceased Veteran' 
for purposes of this provision is a Veteran who dies not as 
the result of the Veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the Veteran's separation from service.  
The appellant would also be eligible if the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

In this case, the Veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving compensation at the 100 
percent rate for ten years immediately preceding his death.  
The facts of this case are not in dispute and the law is 
dispositive; accordingly, the claim will be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


